Case 8:20-cv-00816-CEH-AAS Document 16-1 Filed 06/26/20 Page 1 of 4 PageID 254



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


 CORONACIDE, LLC,

      Plaintiff,                         CASE NUMBER: 8:20-cv-00816

 v.

 WELLNESS MATRIX GROUP, INC.,
 and GEORGE TODT,

      Defendants.
                                    /




                             EXHIBIT A
Case 8:20-cv-00816-CEH-AAS Document 16-1 Filed 06/26/20 Page 2 of 4 PageID 255
Case 8:20-cv-00816-CEH-AAS Document 16-1 Filed 06/26/20 Page 3 of 4 PageID 256
Case 8:20-cv-00816-CEH-AAS Document 16-1 Filed 06/26/20 Page 4 of 4 PageID 257
